Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher (Mark) Atkinson on 11/5/2021.

The application has been amended as follows: 

In the Specification:
Page 4, Line 1: replace “passer” with “passes”.
In the Claims:
1. A door stopper configured to be mounted to a floor, the door stopper comprising: 
a fixed body comprising a mounting extension,
a movable head attached to the fixed body and configured to move up and down relative to the fixed body, the movable head comprising a convex top surface, 

an adhesive base comprising a bottom adhesive surface for mounting to the floor, the adhesive base further comprising a mounting slot and a connection slot,
wherein the adhesive body is attached to the fixed body by aligning the mounting extension and the mounting slot and rotating the fixed body relative to the adhesive body to capture the mounting extension in the connection slot,

a pressure spring  to enable the movable head to automatically move up and down relative to the fixed body when the convex top surface is engaged by a bottom portion of a door


2. (Previously Presented) The door stopper of claim 1, wherein the movable head comprises a fixing tab enabling the movable head to be fixed to the fixed body.
3. (Previously Presented) The door stopper of claim 2, wherein the fixed body comprises a narrowed top to which the fixing tab is attached.
4. (Cancelled)
5. (Previously Presented) The door stopper of claim 1, wherein the movable head comprises an inner section and an outer section of a top protection groove for the pressure spring, wherein the pressure spring is placed between the inner section and the outer section.
6. (New) The door stopper of claim 1, further comprising a first paper for covering the bottom adhesive surface of the adhesive base prior to adhering the adhesive base to the floor.

8. (New) The door stopper of claim 7, further comprising a second paper for covering the bottom wedge adhesive surface of the elevation wedge prior to adhering the elevation wedge to the floor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: DE19836340 and EP0705952 are the closest prior art which teaches a similar door stopper for attachment to a floor, but does not disclose wherein an adhesive body is attached to the fixed body by aligning a mounting extension and a mounting slot and rotating the fixed body relative to the adhesive body to capture the mounting extension in a connection slot, and a pressure spring located between the adhesive base and the movable head to enable the movable head to automatically move up and down relative to the fixed body when the convex top surface is engaged by a bottom portion of a door as required by independent claim 1, as amended. CH619022 also teaches a similar door stopper for attachment to a wall with an adhesive layer and a paper, but does not disclose wherein an adhesive body is attached to the fixed body by aligning a mounting extension and a mounting slot and rotating the fixed body relative to the adhesive body to capture the mounting extension in a connection slot, and a pressure spring located between the adhesive base and the movable head to enable the movable head to automatically move up and down relative to the fixed body when the convex top surface is engaged by a bottom portion of a door as required by independent claim 1, as amended. These limitations, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677